DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment, filed on 3/10/2021has been considered and entered.
Claims 1-2, 11-12, and 20 are amended. 
Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-13, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumamoto et al. (WO 2017/038082; for rejection purposes see English equivalent US 2018/0239195).
Regarding claim 1, Kumamoto et al. disclose a lighting device (Video display device; see Title) comprising: a plurality of light sources ( 21; paragraphs 55 & 65; Figs 2-4); a light diffusion plate (optical sheet 50; paragraph 58) arranged opposite the light sources, the light diffusion plate diffusing light from the light sources; a sheet-like optical member (40) disposed between the light diffusion plate and the light sources, the optical member including a transmitting part that transmits the light emitted from the light sources and a reflecting part that reflects the light emitted from the light sources (Paragraph 57); and a partition (100) arranged between adjacent light sources, the optical member being disposed on the top 
Regarding claim 2, Kumamoto et al. disclose that the support portion has a convex portion (elements 105,110,140,150 of Fig 8) that protrudes from the end portion of the partition toward the light diffusion plate, and the optical member has an engagement portion (41A) that engages the convex portion (Fig 7; paragraph 98).  
Regarding claim 3, Kumamoto et al. disclose that the convex portion has a shaft portion (105) that extends from the partition toward the light diffusion plate and a widening portion that is disposed at an end of the shaft portion and has a larger diameter than the shaft portion, and the widening portion is formed by swaging an end portion of the shaft portion of the convex portion while the convex portion is inserted to the optical member (See Fig 7).
Regarding claim 5, Kumamoto et al. disclose that the partition (100) is formed as a solid member (Fig 7).
Regarding claim 6, Kumamoto et al. disclose that the partition (100) has a thickness that is larger than that of the optical member (see Fig 9).
Regarding claim 7, Kumamoto et al. disclose that the partition (100) is mounted to a substrate (20) on which the light sources (21) are disposed (Fig 8).
Regarding claim 8, Kumamoto et al. disclose that the partition is mounted to the substrate by a mounting portion that is integrally provided to the partition and protrudes from the partition to an opposite side of the support portion at a position corresponding to the support portion (Fig 7-8).

Regarding claim 10, Kumamoto et al. disclose that the partition (100) is integrally provided with a bottom surface on a light source side, and the bottom surface reflects the light emitted from the light sources(paragraph 95).
Regarding claims 11,16-17, Kumamoto et al. disclose a display device comprising: a display panel (70) (Abstract; Fig 1); and a backlight disposed rearward of the display panel (70), the backlight emitting light to the display panel, the backlight including a plurality of light sources (21; paragraphs 55 & 65; Figs 2-4), a light diffusion plate (50) that is arranged opposite the light sources, the light diffusion plate diffusing light from the light sources (paragraph 58), a sheet-like optical (40) member that is disposed between the light diffusion plate and the light sources, the optical member including a transmitting part (holes 41)that transmits the light emitted from the light sources and a reflecting part ( non-hole part) that reflects the light emitted from the light sources (paragraph 57), and a partition (100) that is arranged between adjacent light sources, the optical member (40) being disposed on a top surface of the partition (100) and  held by a support portion(protruding part of support 100) that is integrally provided to the partition and extends  (see top part 150) from the top surface of the partition toward the diffusion plate (50; see Fig 9). 
Regarding claim 12, Kumamoto et al. disclose that the support portion has a convex portion (elements 105,110,140,150 of Fig 8) that protrudes from the end portion of the 
Regarding claim 13, Kumamoto et al. disclose that the convex portion has a shaft portion (105) that extends from the partition toward the light diffusion plate and a widening portion that is disposed at an end of the shaft portion and has a larger diameter than the shaft portion, and the widening portion is formed by swaging an end portion of the shaft portion of the convex portion while the convex portion is inserted to the optical member (See Fig 7).
Regarding claim 15, Kumamoto et al. disclose that the partition (100) is formed as a solid member (Fig 7).
Regarding claim 18, Kumamoto et al. disclose that the shaft portion (105) and widening portion are coaxially arranged with respect to each other (Fig 7).
Regarding claim 19, Kumamoto et al. disclose that the partition (100) includes a lattice frame that defines a plurality of compartments corresponding to the light sources (21) (Fig 8).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 14 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumaoto et al. as applied to claims 1 & 11.
Regarding claims 4 & 14, Kumamoto et al. disclose that the widening portion (150) does not contact the diffusion plate and support the light diffusion plate but shows an example in Fig 10 (paragraph 127).


Regarding claim 20, Kumamoto et al. fail to disclose a boss portion supporting the light diffusion plate that is integrally provided to the partition at a location spaced apart from the support portion and protrudes from the end portion of the partition toward the light diffusion plate.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have boss portions as claimed in claim 20 to support the diffusion plate since such support system are known suitable system known in the art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
			      Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Karabi Guharay/
Primary Examiner, Art Unit 2875